DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/064,854 filed on October 7, 2020 in which claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 6, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baales Simon ( DE 20 2016214547 A1).
In regard to claim 6, Baales Simon discloses a method for controlling a working vehicle (2) for use in agriculture, having a vehicle front and a vehicle rear and being configured for mounting a laterally protruding implement on at least one of the vehicle front and vehicle rear (see at least [0002]), the working vehicle having an electronically controllable drive motor (4), an electronically controllable brake system (6), a sensor arrangement (8) for detecting rotational movements or rotational oscillations about at least one of three reference axes (40, 44, 48) of the working vehicle (2) (see at least abstract, [0011], [0012], [0049] Fig. 1), and an electronic control device (10) for evaluating sensor data of the sensor arrangement (8) and for activating a drive motor (4) or a brake system (6) (see at least [0011], [0012], [0049], and Fig. 1), wherein the rotational movements or the rotational oscillations are measured by a sensor of the sensor arrangement (see at least [0011], [0012], [0049], and Fig. 1), the method comprising the following steps:
determining a characteristic value (ωN, ωR, ωG) for each of the measured rotational movements or rotational oscillations (see at least [0029], [0030]),
comparing each characteristic value (WN, WR, We) with a respective predetermined threshold value (ωN_max, ωR_max, ωG_max) (see at least [0011], [0012], [0015], [0051]-[0052]), and
upon determining that the characteristic value (ωN, ωR, ωG) exceeds the threshold value (ωN_max, ωR_max, ωG_max), reducing a travel speed (VF) of the working vehicle (2) until the characteristic value (ωN, ωR, ωG)  has reached or fallen below the threshold value ((ωN_max, ωR_max, ωG_max) (see at least [0011], [0012], [0015], [0024], [0051], [0052]).

In regard to claim 7, Baales Simon discloses wherein the characteristic value of a respective measured rotational movement is determined as rotational velocity (ωN, ωR, ωG) or as a rotational acceleration of the measured rotational movement, and wherein the compared predetermined threshold value is a threshold rotational velocity (ωN_max, ωR_max, ωG_max)or a threshold rotational acceleration (see at least [0024], [0025]).

In regard to claim 13, Baales Simon discloses wherein the step of reducing the travel speed is performed by activating the brake system (6)including actuating service brakes of at least one brake circuit of the brake system (6) (see at least abstract and [0011], [0012]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baales Simon ( DE 20 2016214547 A1) in view of Lu et al. (US 20070067085).
In regard to claim 1, Baales Simon discloses a working vehicle (2) for use in agriculture, having a vehicle front and a vehicle rear and being configured for mounting a laterally protruding implement on at least one of the vehicle front and vehicle rear (see at least [0002] abstract and Fig. 1), the working vehicle comprising: 
an electronically controllable drive motor (4) (see at least Fig. 1 and [0054]), 
an electronically controllable brake system (6) (see at least Fig. 1 and [0049]), 
a sensor arrangement (8) for measuring rotational movements or rotational oscillations about at least one reference axis (40, 44, 48) of the working vehicle (2) (see at least abstract and [0011]\, [0012], [0049], and Fig. 1), and 
an electronic control device (10) for evaluating sensor data of the sensor arrangement (8) and for activating a drive motor (4) or a brake system (6) of the work vehicle (see at least [0011], [0012], [0049], and Fig. 1), 
wherein the sensor arrangement (8) comprises
 at least one sensor (38a, 38b) for measuring the rotational movements or the rotational oscillations about a transverse axis (40) of the working vehicle (2) (see at least abstract [0011], [0012], [0049], and Fig. 1), 

wherein an electronic data storage (50) is assigned to the electronic control device (10) and stores threshold values (ωN_max, ωR_max, ωG_max) for the rotational movements or rotational oscillations (see at least [0051])  
wherein the electronic control device (10) is programmed to determine, from the measured values of rotational movements or rotational oscillations detected by the sensors, characteristic values (ωN, ωR, ωG) of the rotational movements or rotational oscillations (see at least abstract, [0011], [0012], [0029], [0030], [0015, [0051]) about 
wherein, as a function of at least one of the characteristic values (ωN, ωR, ωG) and the assigned threshold value (ωN_max, ωR_max, ωG_max), the electronic control device is programmed to decide whether a reduction in travel speed (VF) is required  (see at least abstract and [0012], [0013], [0015], [0051], [0052]) and that upon an affirmative decision, the electronic control device is programmed to activate the drive motor (4) or the brake system (6) such that the travel speed (VF) is reduced (see at least abstract and [0012], [0013], [0015], [0051], [0052]) 
Baales Simon does not explicitly disclose at least one sensor (42a, 42b) for measuring rotational movements or rotational oscillations about a longitudinal axis (44) of the working vehicle (2), and at least one sensor (46a, 46b) for measuring rotational movements or rotational oscillations about a vertical axis (48) of the working vehicle (2), 
rotational movements or rotational oscillations about the transverse, longitudinal, and vertical axes (40,44, 48),
until the characteristic value (ωN, ωR, ωG) reaches or falls below the relevant threshold value (ωN_max, ωR_max, ωG_max).
Lu et al., in the same field of endeavor, discloses at least one sensor (42a, 42b) for measuring rotational movements or rotational oscillations about a longitudinal axis (44) of the working vehicle (2), and at least one sensor (46a, 46b) for measuring rotational movements or rotational oscillations about a vertical axis (48) of the working vehicle (2) (see at least Fig. 13 and claim 1), 
rotational movements or rotational oscillations about the transverse, longitudinal, and vertical axes (40,44, 48) (see at least Fig. 19 element 440 and claim 5),
until the characteristic value (ωN, ωR, ωG) reaches or falls below the relevant threshold value (ωN_max, ωR_max, ωG_max) (see at least Fig. 19 element 440 and claim 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baales Simon with the disclosure of Lu et al. because such modification would determine the pitch gradient and the pitch acceleration coefficient for the decelerating vehicle, and the values are used as the feedback to the vehicle dynamics control systems, thus achieving vehicle yaw stability control (ESC), vehicle sideslip control, and vehicle roll stability control (as suggested by Lu et al.).

In regard to claim 4, Baales Simon discloses, wherein the sensor arrangement (48) is a component of an electronic stability control module (36) for measuring the rotational movements or rotational oscillations of the working vehicle (2) (see at least [0038], [0050]).

In regard to claim 5, Baales Simon discloses wherein the electronic control device (10) is integrated in a speed control system (54) (see at least [0038], [0050]).

7.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baales Simon ( DE 20 2016214547 A1) in view of Lu et al. (US 20070067085) as applied to claim 1 above and further in view of Gresch (US 2018/0211450).
 	In regard to claims 2 and 3, the combination of Baales Simon and Lu et al. meets the limitations of claim 1 but does not particularly disclose the limitations of claims 2 and 3.
 	Gresch, in the same field of endeavor, discloses wherein the electronic control device (10) is configured to automatically determine the threshold values (ωN_max, ωR_max, ωG_max) using the measured values, to automatically perform an identification of a fitted implement, and to store the threshold values and the identification in the electronic data storage (50) (see at least [0006], [0007], [0009], [0044], [0045], [0054], [0055]); an input device (52) for a manual input of an identifier of a fitted implement, a nature of a terrain to be traveled and the threshold values (ωN_max, ωR_max, ωG_max) for storing the identifier, the nature of the terrain, and the threshold values in the electronic data storage (50) (see at least [0006], [0007], [0009], [0044], [0045], [0054], [0055]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baales Simon  and Lu et al. and with the identification method of Gresch because such modification would, as suggested by Gresch, identify different operating statuses of an implement at low technical and economic expense.

Allowable Subject Matter
8.	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 8, the prior art of record fails to disclose:
“wherein the characteristic value of a respective measured rotational oscillation is determined as an oscillation amplitude or as an RMS value of the measured rotational oscillation, and wherein the predetermined threshold value is a threshold oscillation amplitude or an RMS threshold value.:.
In regard to claim 9, the prior art of record fails to disclose:
the steps of:
low-pass filtering the sensor signals for the measured rotational movement the measured rotational oscillation, and evaluating the low-passed filtered sensor signals in the electronic control device (10).”.

In regard to claim 10, the prior art of record fails to disclose:
“wherein the step of reducing the travel speed is performed as a continuous reduction of the travel speed (VF) until the characteristic value (ωN, ωR, ωG)of the rotational movement or of the rotational oscillation has reached or fallen below the assigned threshold value (ωN_max, ωR_max, ωG_max).”

In regard to claims 11-12, the prior art of record fails to disclose:
“wherein the step of reducing the travel speed is performed as a stepwise reduction of the travel speed (VF) until the characteristic value (ωN, ωR, ωG)of the rotational movement or of the rotational oscillation has reached or fallen below the assigned threshold value (ωN_max, ωR_max, ωG_max).; wherein the step of reducing the travel speed is performed by reducing a torque output from the drive motor (4) or by reducing a rotational speed of the drive motor (4)”.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2018/0334760 discloses a method for distributing delivered crop during a spreading operation includes providing an agricultural utility machine and a spreading tool movably mounted thereto, automatically controlling a motion of the spreading tool, and spreading crop by the spreading tool.
US 2017/0290258 discloses an apparatus for connecting an implement to a three point hitch of mobile machinery comprises two frameworks, a first framework and a second framework. The first framework is disposed in a first plane and comprises at least two parallel, vertically-spaced apart, laterally extending rails. There are three attachments supported by the first framework for attachment to the three-point hitch. The second framework is slidable generally in the plane of the first framework and is mounted on the rails to slide laterally along the rails. At least two connectors are supported by the slidable second framework for connecting the second framework to an implement that can be pulled or pushed by the mobile machinery. A driver is connected to the first framework and connected to the second framework for driving the second framework laterally back and forth along the rails of the first framework.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661